Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on page 5 – 15 have been fully considered.  
Regarding the amendment of claims 1, 5 – 8, and 10 support is found on pages 10 and 11 of applicant’s specifications and figures 3 and 4 of applicant’s drawings.
	Regarding the objection to the drawings and specifications, applicant’s amendments to the specifications provide clarity as to which reference numbers enumerate each step, therefore, the objections are withdrawn. 
Regarding the interpretation under U.S.C. §112(f), applicants changes of “unit” and “block” to “circuit” have been acknowledged. The change provides structure to the claim limitations and therefore, the interpretation is withdrawn. 
Regarding the interpretation of claim 8, applicant’s change of claim 8 to the suggested language has been acknowledged and the interpretation is withdrawn. 
Regarding the rejection under U.S.C. §112(a) & 112(b), applicants changes of “unit” and “block” to “circuit” renders the subject matter more clearly defined and the rejection is withdrawn. Given that the circuitry recited does not accomplish the claimed functions through execution of an algorithm, the written description requirement is also satisfied and the associated rejection is withdrawn. It is additionally noted that applicant’s Fig. 6 provides a specific 
Regarding the rejection under U.S.C. § 102 & 103, applicants argument amendments to claims 1 and 10, and those depending therefrom, overcome the U.S.C. § 102 using Pamula. Therefore, the rejection is withdrawn.
Regarding the rejection under U.S.C. §103 applicants argument regarding the applicability of Bouchakour are persuasive. Furthermore, the closest prior art to applicants amended claims is, He et al. (US 20120203077) which discloses “a switch the processor uses for turning on and off the…PPG modules in response to the ECG data, to reduce power consumption” (Paragraph 7 and Figure 12). However, He and the prior art collectively fails to teach or fairly well suggest “wherein the power switching circuit is controlled to apply power such that only the optical pulse wave detection circuit is ON during a first time period from a detected time point of the first peak information to a detected time point of the second peak information, and wherein the power switching circuit is controlled to apply power such that only the electrocardiogram detection unit is ON during a second time period from a detected time point of the second peak information to a detected time point of the first peak information” (emphasis added), in combination with each of the other features recited in independent claims 1 and 10. Therefore, the rejection is withdrawn. 
Regarding the rejection under U.S.C. §101, applicants amendments to claims 1 and 10 do integrate the judicial exception into a practical application and impose meaningful limits on the practice of the abstract idea. Therefore, the rejection is withdrawn for at least the reasons noted by applicant in the reply on pages 13-14. 
For the aforementioned reasons, applicant’s amended claims comply with all statutory requirements and are in condition for allowance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793